Per Curiam.
Suit was brought upon an agreement to subscribe to a building fund to erect a masonic temple in Elizabeth. The subscription was to be paid in twenty-five equal monthly installments. The agreement was dated October 18th, 1922, and the suit was not brought until November 17th, 1930. The court rightly held the action, except as to the last installment, barred by the statute of limitations. Comp. Stat., p. 3162.
The statute reads as follows: “All actions of debt, founded upon any lending or contract without specialty, * * *
shall be commenced and sued within six years next after the cause of such actions shall have accrued, and not after.”
The appellant’s argument is based on the proposition that an action of debt will not lie at common law for a particular installment until all installments are due. 18 Corp. Jur. 8, *762§ 13. The fact is, however, that the statute begins to run against each installment as it falls due. 37 C. J. 854, § 217. Although a common law action in debt might not lie for the recovery of each installment an action in assumpsit would lie. The action as now brought under the Practice act of 1912 is an action at law and such action could have been brought for each of the installments as they fell due. Such being the law, the statute has run against each of the installments due more than siz years before the action was brought. Berry v. Doremus, 30 N. J. L. 399.
The judgment is affirmed.